Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7, 15-16, 21-22 have been canceled.  Claims 1-4, 8-9, 14, 17-20 and newly added claims 23-25 (drawn to 85% or higher identity variants of SEQ ID NO:1 with simultaneous substitutions at positions 9, 271 and 144 only, having protease activity) are still at issue and are present for examination.
Applicants' arguments filed on 10/20/21 have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
 	Claim 24 is only examined to the extent that it reads on the elected invention (i.e. 70% or higher homologs of SEQ ID NO:1 with substitutions at positions 9, 271 and 144 (wherein the substitutions at position 144 may optionally be K, A or L).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 24 remains rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okshevsky (cited previously) according to previous office action. In response to this rejection, applicant argues that Okshevsky lacks the teaching where a protease has at least 85% identity to SEQ ID NO:1 and hence, the rejection should be withdrawn. However, instant claim 24 is drawn to 70% homologs of SEQ ID NO:1 with substitutions at positions 9 (P9S) and 271 (Q271E) and some options and in contrast to applicant’s view, Okshevsky meets the limitations of claim 24 without said options and therefore remains to anticipate this invention.
Claim(s) 24 also remains rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nuijens (cited previously, see office action of 2/25/21) according to previous office action. Again, instant claim 24 is drawn to 70% homologs of SEQ ID NO:1 with substitutions at positions 9 (P9A) and 271 (Q271E) and some options and Nuijens  meets the limitations of claim 24 without said options recited and remains to anticipate this invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-4, 8-9, 14, 17-20, 23-25 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-6 and 9-11 of copending Application No. 16/644180 according to previous office action. Although the claims at issue are not identical, they are not patentably distinct from each other because the above mentioned claims in said application overlap in scope with claims in this invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 24 is rejected on the ground of nonstatutory double patenting over claims 1-6 of U.S. Patent No. 10,767,142 (previously cited) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, according to previous office action. This is because as mentioned above, instant claim 24 is drawn to 70% homologs of SEQ ID NO:1 with substitutions at positions 9 (P9T/S/H) and 271 (Q271E) and some options and the patented claims mentioned above meet the limitations of claim 24 without the options recited in said claim 24.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.

No claim is allowed.
Note:
85% or higher homologs of SEQ ID NO:1 with simultaneous substitutions at positions 9, 271 and 144 are found to be free of prior art. Further, the prior art fails to suggest such specifically claimed products. Hence, said products are also non-obvious.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656